Citation Nr: 1214717	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for headaches.

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a cholecystectomy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1973 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied increased evaluations for the above noted disabilities.  The Veteran timely appealed those issues.

The Veteran and her sister testified at a Board hearing before the undersigned Acting Veterans Law Judge in December 2008; a transcript of that hearing is associated with the claims file.

The Board has taken jurisdiction over the issue of entitlement to TDIU on appeal in accordance with the United States Court of Appeals for Veterans Claims (Court)'s holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In February 2012 correspondence, the Veteran indicated that she has been receiving ongoing treatment at the Shreveport VA Medical Center from January 2009 through the present.  The Board notes that the last VA treatment records of record are in April 2008.  Accordingly, the Board must remand the appeal at this time in order to obtain and associate those outstanding VA treatment records with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, the Board acknowledges that the last VA examinations of the Veteran's claimed increased evaluation claims on appeal were performed in August and September 2007.  As the VA examinations are approximately 5 years old, the Board observes that there is a potential that nature and severity of the Veteran's claimed disabilities is no longer accurately reflected by those examinations.  Thus, as the Board is already remanding this case, VA examinations should also be afforded to the Veteran in order to adequately assess the current nature and severity of her claimed disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995). 

Finally, in the Veteran's December 2008 hearing, she indicated that she filed for Social Security benefits.  The Board finds that such records may potentially be relevant to the claims on appeal, and thus, on remand attempts to obtain and associate those documents with the claims file should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Shreveport VA Medical Center, or any other VA medical facility that may have treated the Veteran, since April 2008 and associate those documents with the claims file.

2.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current nature and severity of her lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.  

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and should note the frequency of duration of any such flare-ups.  The examiner should also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The examiner should also specifically comment on the following:

(a) Whether there is muscle spasming or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(c) Whether the Veteran has intervertebral disc syndrome of the lumbar spine, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period.

The examiner should also conduct a full neurologic test and such should be reported in detail; the examiner should specifically render an opinion as to whether such symptomatology is mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology is more closely approximate to incomplete or complete paralysis of the affected nerves.  

After that neurologic testing, the examiner should opine whether the Veteran has any radiculopathy of lower extremities, and if so, whether such is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to her lumbar spine disability.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her right knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the Veteran's right knee extension, flexion, and any ankylosis, lateral instability or subluxation, or arthritis of the right knee.  The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  The examiner should so comment as to any additional pain, weakness, fatigability, lack of endurance, or incoordination which affects the Veteran's right knee.  Additional loss of motion with repetitive movement should be noted in degrees.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in her right knee. If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should state as such. 

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA neurologic examination with a physician in order to determine the current nature and severity of her headaches.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the VA examiner should specifically comment on the number of prostrating attacks associated with migraine headaches that the Veteran experiences on average, and comment on their effect, if any, on her economic productivity.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA gastrointestinal examination with a physician in order to determine the current nature and severity of her residuals of a cholecystectomy.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After examination of the Veteran and review of the claims file, the VA examiner should specifically comment whether the Veteran's residuals of a gall bladder removal are nonsymptomatic, mild or severe in nature.  The examiner should also discuss if there is any disease or injury of the Veteran's spleen, and if so, evaluate those symptoms as appropriate under the Rating Schedule.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities either alone, or together (i.e., the aggregate effects of the Veteran's disabilities), are sufficient to preclude substantially gainful employment in light of her professional qualifications and employment history and without consideration of her age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation for lumbar spine, right knee, headaches and residuals of a cholecystectomy.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


